DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 11, 13, 18, 20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150146264A) in view of Celebi (Chemical Vapor deposition of graphene on copper) and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review).
Regarding claim 1, Kim teaches a condensing apparatus comprising: a condenser (Fig. 1 & condenser – Page 2) having a coolant side (side opposite “cooled water” – Fig. 1e) and a condensing side (side with “condensed water” – Fig. 1e); a substrate (copper layer – Page 2, 
Kim does not teach wherein the substrate surface comprises pure nickel or a nickel alloy.
	Celebi teaches the substrate comprises nickel or a nickel alloy (“different thickness layers (10-100 nm) of nickel…have been deposited onto copper foils & graphene - Page 27), in order to improve the growth of graphene (Page 27). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the substrate is nickel, in order to improve the growth of graphene (Page 27).
Kim as modified does not teach wherein pi-orbitals of the graphene are hybridized with d-electrons of nickel of the pure nickel or nickel alloy as a nickel-graphene composite.
Dahal teaches wherein pi-orbitals of the graphene are hybridized with d-electrons of nickel of the pure nickel or nickel alloy as a nickel-graphene composite (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the hybridized nickel graphene composite of Dahal, wherein the composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel, as it has been held obvious to try when 
Regarding claim 6, Kim teaches the limitations of claim 1, and Kim further teaches the one or more layers of graphene (graphene coating – Page 2, lines 43-52 & “hydrophobic” – Page 4)  is on a surface of the substrate on the condensing side providing hydrophobicity.
 Regarding claim 10, Kim teaches the limitations of claims 1, and although Kim as modified does not explicitly disclose the instantly claimed wherein the thermal expansion mismatch between the substrate and the graphene is less than 18 x 10-6k-l, the claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2141.02). In the instant case, the graphene coated metal substrate of Kim would be expected to have the same properties or very similar properties to the instantly claimed graphene coated metal substrate because both have the same composition, structure and purpose. In the instant case, Kim teaches the same graphene coated metal substrate as claimed and disclosed, and thus is considered to have the same material properties of the claimed invention.
Applicant is further directed to MPEP2112.01 [R-l], which states where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of 
Regarding claim 11, Kim teaches the limitations of claim 1, and Kim further teaches the condenser further comprising a base or structural component (such as “tube” – Page 3, line 97) comprising copper (copper – Page 3, line 94), the base or structural component underlying the substrate.  
Regarding claim 28, Kim teaches the limitations of claim 1, and Celebi further teaches the substrate surface comprises pure nickel (nickel – Page 27).  
Regarding claim 13, Kim teaches a condensing apparatus (Fig. 1 & condensers  Page 2) fabrication method comprising: forming a substrate coating on a condensing element, and forming one or more layers of graphene on the substrate coating surface (metal substrate, copper layer & graphene coating – Page 2, lines 43-52). 
Kim as modified does not teach the substrate coating having a surface comprising pure nickel or a nickel alloy.
Celebi teaches the substrate coating having a surface comprising pure nickel or a nickel alloy (“different thickness layers (10-100 nm) of nickel…have been deposited onto copper foils & graphene - Page 27), in order to improve the growth of graphene (Page 27). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the substrate coating is nickel, in order to improve the growth of graphene (Page 27).

Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the hybridized nickel graphene composite of Dahal, wherein the composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Regarding claim 8, Kim teaches the limitations of claim 13, and Kim further teaches the one or more layers of graphene is formed according to a process comprising chemical vapor deposition (CVD). (chemical vapor deposition – Page 3).  
Regarding claim 18, Kim teaches the limitations of claim 13, and Kim further teaches the substrate coating is formed on a condensing side of the condensing element (metal substrate, copper layer & graphene coating – Page 2, lines 43-52).

Regarding claim 26, Kim teaches the limitations of claim 13, and Kim further teaches the condensing element comprises a tube (“tube” – Page 3, line 97).
Regarding claim 27, Kim teaches the limitations of claim 13, and Kim further teaches the condensing element is a condensing structural element fabricated from copper (copper – Page 3, line 94).  
Regarding claim 29, Kim teaches the limitations of claim 13, and Celebi further teaches the nickel is pure nickel and has a coating thickness from about 10 to 100 nm ((10-100 nm) of nickel…have been deposited onto copper foils - Page 27), however, does not teach wherein the thickness is 1-100 microns. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the claimed thickness, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).  
Regarding claim 30, Kim teaches the limitations of claim 13, and Celebi further teaches the one or more layers of graphene have a grain size greater than about 3 micrometers (as gleaned from Fig. 2.3). 
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20150146264A) in view of Celebi (Chemical Vapor deposition of graphene on copper) and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review), and in further view of Kalaga (US20150064451). 

 	Kalaga teaches wherein the graphene layer has a thickness ranging from about 1 nm to about 100 nm (2-20 nanometers thick, falling entirely within claimed range & MPEP 2123 I & II, as it is noted that a single layer of graphene has a thickness of 0.335 nm), in order to increase the cooling rate of the component (¶[0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the graphene thickness/layers of Kalaga, in order to increase the cooling rate of the component (¶[0017]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763